Exhibit 10.1






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






ST. JUDE MEDICAL, INC.

MANAGEMENT INCENTIVE COMPENSATION PLAN

(AS ADOPTED ON DECEMBER 9, 2013)






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

Section 1.

 

Purpose

 

1

 

Section 2.

 

Definitions

 

1

 

Section 3.

 

Eligibility

 

1

 

Section 4.

 

Administration

 

2

 

 

(a)

Timing of Designations

 

2

 

 

(b)

Adjustments

 

2

 

 

(c)

Certifications

 

2

 

Section 5.

 

Financial Performance Goals

 

2

 

Section 6.

 

Payment of Incentive Compensation; Nonassignability

 

3

 

Section 7.

 

No Right To Continued Employment

 

3

 

Section 8.

 

Amendment and Termination

 

3

 

Section 9.

 

Shareholder Approval of Plan

 

3


--------------------------------------------------------------------------------



ST. JUDE MEDICAL, INC.
MANAGEMENT INCENTIVE COMPENSATION PLAN
(AS ADOPTED ON DECEMBER 9, 2013)

 

 

Section 1.

Purpose.

          The Plan is designed to attract, retain and reward highly qualified
executives who are important to the Company’s success and to provide incentives
relating directly to the financial performance and long-term growth of the
Company.

 

 

Section 2.

Definitions.

          As used in the Plan, the following terms shall have the meanings set
forth below:

          (a) “Board” shall mean the Board of Directors of St. Jude Medical,
Inc.

          (b) “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any regulations promulgated thereunder.

          (c) “Committee” shall mean the Compensation Committee of the Board or
any successor committee of the Board designated by the Board to administer the
Plan. Each member of the Committee shall be an “outside director” within the
meaning of Section 162(m) of the Code.

          (d) “Company” shall mean St. Jude Medical, Inc., a Minnesota
corporation, or any successor corporation and any other corporation in which St.
Jude Medical, Inc. controls, directly or indirectly, 50% or more of the combined
voting power of all classes of voting securities.

          (e) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

          (f) “Executive Officer” shall mean any officer of the Company subject
to the reporting requirements of Section 16 of the Exchange Act.

          (g) “Incentive Compensation” shall mean the cash incentive awarded to
a Participant pursuant to terms and conditions of the Plan.

          (h) “Participant” shall mean any Executive Officer and any other
employee or class of management employees of the Company as may be designated by
the Committee.

          (i) “Plan” shall mean this St. Jude Medical, Inc. Management Incentive
Compensation Plan, as amended from time to time.

          (j) “Salary” shall mean the direct gross (as opposed to taxable)
compensation earned by the Participant as base salary during the fiscal year,
excluding any and all commissions, bonuses, incentive payments payable during
the fiscal year, and other similar payments.

 

 

Section 3.

Eligibility.

          Each fiscal year, the Committee shall designate those employees of the
Company, including Executive Officers, who are eligible to receive Incentive
Compensation under this Plan for the fiscal year.

1

--------------------------------------------------------------------------------




 

 

Section 4.

Administration.

          The awards under the Plan shall be based on the attainment of
financial performance goals for the fiscal year, as determined for each
Participant by the Committee. From time to time, the Committee may designate an
award granted pursuant to the Plan as an award of “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code (a “Qualified
Performance Award”). The Committee shall administer the Plan and shall have full
power and authority necessary to construe, interpret and administer the Plan to
comply with the requirements of Section 162(m) of the Code. The Committee’s
decisions shall be final, conclusive, and binding upon all persons. Except with
respect to Incentive Compensation payable to Executive Officers or any other
employee who is a “covered employee” within the meaning of Section 162(m) of the
Code, the Committee may delegate the establishment of performance goals, and the
general powers of the Committee described above with respect to the Plan, to the
Chief Executive Officer of the Company.

          (a) Timing of Designations. Not later than 90 days after the beginning
of a fiscal year, the Committee shall: (i) determine the percentage of the
Participant’s Salary that may be awarded as Incentive Compensation for the
fiscal year, up to a maximum award under the Plan of the greater of $5,000,000
or 1.5% of the Company’s consolidated after tax net profits for the fiscal year;
(ii) determine the Participants eligible to participate in the Plan for the
fiscal year; (iii) determine financial performance goals as set forth in Section
5 herein for each Participant on which Incentive Compensation will be paid; (iv)
determine each Participant’s Incentive Compensation for the fiscal year; and (v)
determine the frequency at which each Participant’s Incentive Compensation will
be paid when attained.

          (b) Adjustments. Notwithstanding any provision of the Plan to the
contrary, the Committee in its sole discretion may adjust the amount payable
pursuant to an award; provided, however, that (1) the Committee may adjust
downwards (but not upwards) the amount payable pursuant to a Qualified
Performance Award, and (2) the Committee may not waive the achievement of the
applicable performance goals established for a fiscal year with respect to a
Qualified Performance Award, except in the case of the death or disability of
the Participant or a change in control of the Company.

          (c) Certifications. The Committee shall certify in writing prior to
commencement of payment of the Incentive Compensation that the performance goal
or goals under which the Incentive Compensation is to be paid has or have been
achieved.

 

 

Section 5.

Financial Performance Goals.

          With respect to any Participant who is an Executive Officer or a
“covered employee” within the meaning of section 162(m) of the Code, the
Committee shall establish performance goals based on net earnings; operating
earnings or income; earnings growth; net income; cash flow (including operating
cash flow, free cash flow, discounted cash flow return on investment, and cash
flow in excess of cost of capital); earnings per share; earnings per share
growth; stock price; total shareholder return; absolute and/or relative return
on common shareholders equity; return on shareholders equity; return on capital;
return on assets; economic value added (income in excess of cost of capital);
independent customer satisfaction studies or indices; expense reduction; sales;
ratio of operating expenses to operating revenues; market share; or the expenses
or profitability of the Company or any division or subsidiary; or any
combination of such goals for the fiscal year, or a portion thereof. For
employees other than Executive Officers, subjective, individual performance
goals may also be established. Any performance goal shall be established in a
manner such that a third party having knowledge of the relevant performance
results could calculate the amount to be paid to the Participant. Any such goal
shall be

2

--------------------------------------------------------------------------------



established when the outcome of the goal is substantially uncertain. The
Incentive Compensation may be paid in whole or in part upon the attainment of
any one of the goals. Any performance goals that relate to Qualified Performance
Awards shall comply with the applicable requirements of Section 162(m) of the
Code and any regulations promulgated thereunder. To the extent consistent with
Section 162(m) of the Code, the Committee may, when it establishes performance
goals, also specify whether or not the applicable performance goals will be
applied on a pre- or post-tax basis and whether or not the applicable
performance goals will be adjusted to include or exclude objectively
determinable components of any performance goals, including, without limitation,
special charges such as restructuring or impairment charges, debt refinancing
costs, extraordinary or noncash items, unusual, nonrecurring or one-time events
affecting the Company or its financial statements or changes in law or
accounting principles.

          With respect to any Participant other than an Executive Officer or any
other employee who is a “covered employee” within the meaning of Section 162(m)
of the Code, the Committee may establish performance goals based on criteria
other than the financial performance of the Company specified above.

 

 

Section 6.

Payment of Incentive Compensation; Nonassignability.

          The Incentive Compensation shall be paid only upon certification of
the attainment of the pre-established performance goals by the Committee. Such
Incentive Compensation shall be paid within 90 days of the end of the fiscal
year, but any Participant who is eligible to participate in the Company’s
deferred compensation plan may elect to defer part or all of such Incentive
Compensation under such plan. No Incentive Compensation or any other benefit
under the Plan shall be assignable or transferable by the Participant during the
Participant’s lifetime.

 

 

Section 7.

No Right To Continued Employment.

          Nothing in the Plan shall confer upon any employee any right to
continue in the employ of the Company or shall interfere with or restrict in any
way the right of the Company to discharge an employee at any time for any reason
whatsoever, with or without cause.

 

 

Section 8.

Amendment and Termination.

          The Committee may amend, modify, suspend or terminate the Plan for the
purpose of meeting or addressing any changes in legal requirements or for any
other purpose permitted by law. The Committee will seek shareholder approval of
any amendment determined to require shareholder approval or to be advisable
under the regulations of the Internal Revenue Service or other applicable law or
regulation.

 

 

Section 9.

Shareholder Approval of Plan.

          Any Qualified Performance Award shall be null and void and have no
effect whatsoever unless the Plan shall have been approved by the shareholders
of the Company at the Company’s 2014 Annual Meeting of Shareholders. The Plan
must be re-approved by shareholders no later than the first shareholder meeting
that occurs in 2019 (i.e., the fifth year following the year in which the
shareholders previously approved the Plan). No Qualified Performance Award shall
be granted after such meeting of shareholders unless the shareholders have
re-approved the Plan.

3

--------------------------------------------------------------------------------